EXECUTION VERSION
LOCK-UP AGREEMENT
This LOCK-UP AGREEMENT (this “Agreement”), dated as of August 2, 2019, is
entered into by and among SEACOR Holdings Inc., a Delaware corporation
(“SEACOR”), and ACP III Tankers, LLC, a Delaware limited liability company
(“Seller”). Capitalized terms used but not defined herein shall have the meaning
given to such terms in the Purchase Agreement (as defined below).
WHEREAS, SEACOR Tankers II LLC, a Delaware limited liability company
(“Acquiror”), SEACOR and Seller have entered into a Purchase and Sale Agreement,
dated as of the date hereof (the “Purchase Agreement”), pursuant to which, among
other things, Acquiror, an indirect, wholly-owned subsidiary of SEACOR, will
acquire Seller’s equity interests in SEA-Vista I, LLC, a Delaware limited
liability company (“SEA-Vista I”), SEA-Vista II, LLC, a Delaware limited
liability company (“SEA-Vista II”), and SEA-Vista III LLC, a Delaware limited
liability company (“SEA-Vista III” and, together with SEACOR Tankers, SEA-Vista
I and SEA-Vista II, the “SEA-Vista Entities”);
WHEREAS, pursuant to the Purchase Agreement, SEACOR has agreed to issue to
Seller 1,500,000 shares of common stock of SEACOR, par value $0.01 per share
(“SEACOR Common Stock”); and
WHEREAS, as a condition to the willingness of Acquiror, Seller and the SEA-Vista
Entities to enter into the Purchase Agreement, Acquiror has required that
Seller, and as an inducement and in consideration therefor, and Seller has
agreed to, enter into this Agreement.
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

ARTICLE I
STANDSTILL


Section 1.01Standstill. During the Standstill Period (as defined below), Seller
shall not, and shall not permit any of its Affiliates (other than Affiliates
engaged in Non-Private Equity Business) to, directly or indirectly, without the
prior written consent of SEACOR:



--------------------------------------------------------------------------------



(a)acquire, agree to acquire or make any public proposal to acquire, directly or
indirectly, beneficial ownership of SEACOR Common Stock, or securities of the
SEACOR that are convertible into SEACOR Common Stock (other than (i) the
delivery of shares of SEACOR Common Stock pursuant to the Purchase Agreement or
(ii) the acquisition of shares of SEACOR Common Stock or other securities of
SEACOR as a result of any stock splits, stock dividends or other distributions
or recapitalizations or offerings made available by SEACOR to holders of SEACOR
Common Stock, including rights offerings), or enter into any contract,
arrangement, understanding or relationship (other than the Purchase Agreement)
which gives Seller or any of its Affiliates the economic equivalent of ownership
of SEACOR Common Stock due to the fact that the value of the derivative is
explicitly determined by reference to the price or value of SEACOR Common Stock
or of any interest therein, or otherwise enter into a derivative transaction
with respect to SEACOR Common Stock;
(b)deposit any shares of SEACOR Common Stock in a voting trust or similar
arrangement or subject any shares of SEACOR Common Stock to any voting
agreement, pooling arrangement or similar arrangement or grant any proxy with
respect to any shares of SEACOR Common Stock (other than to SEACOR or a person
specified by SEACOR in a proxy card provided to stockholders by or on behalf of
SEACOR);
(c)enter, agree to enter, propose or offer to enter into or facilitate any
merger, business combination, tender offer, recapitalization, restructuring,
change in control transaction or other similar extraordinary transaction
involving SEACOR or any of its subsidiaries;
(d)make, or in any way participate or engage in, any “solicitation” of “proxies”
(as such terms are used in the proxy rules of the SEC) to vote, or advise or
knowingly influence any person with respect to the voting of, any voting
securities of SEACOR or its subsidiaries;
(e)call, or seek to call, a meeting of the stockholders of SEACOR or initiate
any stockholder proposal for action by stockholders of SEACOR;
(f)otherwise act, alone or in concert with others (other than among Seller and
its Affiliates, and their respective directors, officers, managers, employees
and representatives), to seek to control or influence the management or the
policies of SEACOR;
(g)publicly disclose any intention, plan or arrangement prohibited by, or
inconsistent with, the foregoing;
(h)advise or knowingly assist or encourage or enter into any discussions,
negotiations, agreements or arrangements with any other persons in connection
with the foregoing;
(i)propose, seek or request permission to do any of the foregoing, request to
amend or waive any provision of this Section 1.01 (including, without
limitation, this clause (i)), make or seek permission to make any public
announcement with respect to any of the foregoing or take any action that such
person reasonably believes will require SEACOR to make a public announcement
regarding the possibility of a business combination, merger or other type or
transaction described above; or
(j)form, join or in any way participate in a “group” (within the meaning of
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended) with
respect to any voting securities of SEACOR in connection with any of the
forgoing;
Notwithstanding the foregoing provisions of this Section 1.01, the foregoing
provisions shall not, and are not intended to, (x) prohibit Seller or its
Affiliates from privately communicating with, including making any offer or
proposal to, the Board of Directors of SEACOR or (y) restrict in any manner how
Seller or its Affiliates vote their SEACOR Common Stock or other SEACOR
securities.
For the purposes of this Section 1.01, “Non-Private Equity Business” shall mean
any business or investment of Avista Capital Holdings, LP (“Avista”) and its
Affiliates distinct from the private
        - 2 -

--------------------------------------------------------------------------------



equity business of Avista and its Affiliates; provided, that such business or
investment shall not be deemed to be a “Non-Private Equity Business” if and at
such time that (a) any confidential information with respect to SEACOR or its
subsidiaries is made available to any officers, directors or employees of such
business or investment or (b) Seller, or any of its Affiliates that are subject
to the restrictions of this Section 1.01, directly or indirectly instructs any
such business or investment to take any action that would violate any provision
of this Agreement had such action been taken directly by Seller.
Section 1.02Standstill Period. For purposes of the foregoing, “Standstill
Period” shall mean the period from the date hereof until the first date on which
Seller and its Affiliates no longer beneficially own shares of SEACOR Common
Stock representing 5% or more of the outstanding shares of SEACOR Common Stock.
ARTICLE II.
LOCK-UP; OFFERING
Section 2.01 Lock-Up. Subject to Section 2.02 below, Seller hereby agrees that
from the date hereof until February 2, 2021 (the “Lock-Up Period”), Seller shall
not without the prior written consent of SEACOR (which consent may be withheld
at SEACOR’s sole discretion) directly or indirectly: (a) transfer, sell, assign,
gift, hedge, pledge, distribute, dividend or otherwise dispose of (collectively,
“Transfer”) the Locked-Up Securities or any security convertible into or
exchangeable for such Locked-Up Securities, (b) enter into any contract with
respect to any Transfer of the Locked-Up Securities or any interest therein
(including any short sale), or grant any option to purchase or otherwise dispose
of or enter into any Hedging Transaction (as defined below) relating to the
Locked-Up Securities, (c) grant or permit the grant of any proxy, power of
attorney or other authorization in or with respect to the Locked-Up Securities
except to the extent consistent with this Agreement or (d) deposit or permit the
deposit of the Locked-Up Securities into a voting trust or enter into a tender,
support, voting or similar agreement or arrangement with respect to the
Locked-Up Securities. The foregoing restrictions are expressly intended to
preclude Seller from engaging in any Hedging Transaction or other transaction
which is designed to or reasonably expected to lead to or result in a Transfer
of any Locked-Up Securities or the economic consequences of ownership of the
Locked-Up Securities, even if the Locked-Up Securities would be Transferred by
someone other than Seller. For purposes of this Agreement, “Hedging Transaction”
means any short sale (whether or not against the box) or any purchase, sale or
grant of any right (including any put or call option) with respect to any
security (other than a broad-based market basket or index) that includes,
relates to or derives any significant part of its value from the Locked-Up
Securities. Notwithstanding the foregoing, during the Lock-Up Period the Seller
may, Transfer Locked-Up Securities (i) by operation of law or (ii) pursuant to a
bona fide third party tender offer, merger, consolidation or other similar
transaction made to all holders of the SEACOR Common Stock, as applicable,
involving a change of control of SEACOR and not resulting from or involving a
breach of Article I.



        - 3 -

--------------------------------------------------------------------------------



Section 2.02 Distribution. Notwithstanding anything to the contrary in Section
1.01, Section 2.01 or Section 2.05, from and after November 1, 2019, Seller may
distribute the Locked-Up Securities to its limited partners, members or
stockholders. For the avoidance of doubt, such limited partners, members or
stockholders shall not be subject to the restrictions set forth in Section 2.01
or the obligations set forth in Section 2.05.
Section 2.03 Locked-Up Securities. For purposes of this Article II, “Locked-Up
Securities” means (a) on or prior to February 2, 2020, any SEACOR Common Stock,
(b) after February 2, 2020 but on or prior to August 2, 2020, 1,000,000 shares
of SEACOR Common Stock and (c) after August 2, 2020 but on or prior to the end
of the Lock-Up Period, 500,000 shares of SEACOR Common Stock.
Section 2.04 Null and Void. Any Transfer or attempted Transfer of Locked-Up
Securities in violation of Section 2.01 shall, to the fullest extent permitted
by law, be null and void ab initio, and SEACOR shall not, and shall instruct its
transfer agent and other third parties not to, record or recognize any such
purported transaction on the share register of SEACOR.
Section 2.05 Secondary Offering. For so long as Seller and its Affiliates own
SEACOR Common Stock, Seller agrees, at the request of SEACOR, to reasonably
consider cooperating with SEACOR in connection with a secondary offering of
SEACOR Common Stock at a price at or above $48.02 per share (net of any
placement fees), including by entering into or and/or delivering any agreements
and instruments that are reasonable and customary for such a transaction;
provided, that nothing in this Section 2.05 shall restrict the ability of Seller
to distribute the SEACOR Common Stock in accordance with Section 2.02. Seller
shall be responsible for placement fees attributable to the sale of its shares
of SEACOR Common Stock in such an offering.
ARTICLE III.
MISCELLANEOUS
Section 3.01 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally, by facsimile or email
or sent by a nationally recognized overnight courier service, in each case, in
accordance with the provisions of the Purchase Agreement,.
Section 3.02 Amendments and Waivers. Any provision of this Agreement may be
amended or waived if such amendment or waiver is in writing and is signed, in
the case of an amendment, by each party to this Agreement or, in the case of a
waiver, by the party against whom the waiver is to be effective. No failure or
delay by either party in exercising any right, power or privilege hereunder
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.
Section 3.03 Binding Effect; Benefit; Assignment. The provisions of this
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and assigns. No provision of this
Agreement is intended to confer any rights, benefits, remedies, obligations or
liabilities hereunder upon any person other than the parties hereto and their
respective successors and assigns. No party hereto may assign, delegate or
otherwise transfer any of its rights or obligations under this Agreement without
the consent of the other parties hereto.

        - 4 -

--------------------------------------------------------------------------------



Section 3.04 Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement
shall be governed and construed in accordance with the Law of the State of
Delaware without giving effect to the principles of conflicts of law thereof or
of any other jurisdiction that would result in the application of the law of any
other jurisdiction. Each of the parties hereby irrevocably submit to the
exclusive jurisdiction of the Court of Chancery of the State of Delaware, or if
that court does not have jurisdiction, a federal court sitting in Wilmington,
Delaware, or if such federal court does not have jurisdiction, any court of the
State of Delaware having jurisdiction in respect of the interpretation and
enforcement of the provisions of this Agreement and of the documents referred to
in this Agreement (each a “Delaware Court”), and in respect of the transactions
contemplated hereby, and hereby waive, and agree not to assert, as a defense in
any legal action or proceeding for the interpretation or enforcement hereof or
thereof, that it is not subject thereto or that such legal action or proceeding
may not be brought or is not maintainable in said courts or that the venue
thereof may not be appropriate or that this Agreement or any such document may
not be enforced in or by such courts, and the parties irrevocably agree that all
claims with respect to such legal action or proceeding shall be heard and
determined in such courts. The parties hereby consent to and grant any such
court jurisdiction over the person of such parties and over the subject matter
of such dispute and agree that mailing of process or other papers in connection
with any such legal action or proceeding in the manner provided in Section 3.01
or in such other manner as may be permitted by applicable law, shall be valid
and sufficient service thereof. EACH OF THE PARTIES HERETO HEREBY KNOWINGLY,
INTENTIONALLY AND VOLUNTARILY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING
OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THE ACTIONS OF SEACOR OR SELLER IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE
AND ENFORCEMENT HEREOF.
Section 3.05 Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. The exchange of a
fully executed Agreement (in counterparts or otherwise) by electronic mail
transmission (including in portable document format (pdf) or otherwise) or by
facsimile shall be sufficient to bind the parties hereto to the terms and
conditions of this Agreement.
Section 3.06 Entire Agreement. This Agreement constitutes the entire agreement
among the parties with respect to the subject matter of this Agreement and
supersedes all prior agreements and understandings, both oral and written, among
the parties with respect to its subject matter.
Section 3.07 Severability. If any term, provision, covenant or restriction of
this Agreement or the application thereof is held by a court of competent
jurisdiction or other Governmental Authority to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated so long as the economic or legal
substance of the transactions contemplated hereby are not affected in any manner
materially adverse to any party. Upon such a determination, the parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.

        - 5 -

--------------------------------------------------------------------------------



Section 3.08 Specific Performance. The parties hereto agree that SEACOR would be
irreparably damaged if for any reason Seller fails to perform any of its
obligations under this Agreement and that SEACOR may not have an adequate remedy
at law for money damages in such event. Accordingly, SEACOR shall be entitled to
specific performance and injunctive and other equitable relief to prevent
breaches of this Agreement or to enforce specifically the performance of the
terms and provisions hereof in any Delaware Court, in addition to any other
remedy to which they are entitled at law or in equity, in each case without
posting bond or other security, and without the necessity of proving actual
damages.
Section 3.09 Headings. The Section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
Section 3.10 No Presumption. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement and, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party hereto by virtue of the authorship
of any provision of this Agreement.
Section 3.11 Further Assurances. Each of the parties hereto will execute and
deliver, or cause to be executed and delivered, all further documents and
instruments and use their respective reasonable best efforts to take, or cause
to be taken, all actions and to do, or cause to be done, all things necessary
under applicable law to perform their respective obligations as expressly set
forth under this Agreement.
Section 3.12 Interpretation. Unless the context otherwise requires, as used in
this Agreement: (a) the words “hereof,” “herein” and “hereunder” and words of
like import used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement; (b) the use of the word “or”
shall not be exclusive unless expressly indicated otherwise; (c) whenever the
words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation,” whether or not
they are in fact followed by those words or words of like import; (d) any
singular term in this Agreement shall be deemed to include the plural, and any
plural term the singular, (e) words denoting either gender shall include both
genders as the context requires; (f) where a word or phrase is defined herein or
in the Merger Agreement, each of its other grammatical forms shall have a
corresponding meaning; (g) the terms “Article,” “Section” and “Schedule” refer
to the specified Article, Section or Schedule of or to this Agreement; (h) time
is of the essence with respect to the performance of this Agreement; (i) the
word “party” shall, unless the context otherwise requires, be construed to mean
a party to this Agreement and any reference to a party to this Agreement or any
other agreement or document contemplated hereby shall include such party’s
successors and permitted assigns; (j) a reference to any legislation or to any
provision of any legislation shall include any modification, amendment,
re-enactment thereof, any legislative provision substituted therefor and all
rules, regulations and statutory instruments issued or related to such
legislation; and (k) the word “will” shall be construed to have the same meaning
and effect as the word “shall.”
[Signature page follows]


        - 6 -

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.
ACP III TANKERS LLC


By: /s/ Ben Silbert
Name: Ben Silbert
Title: Authorized Signatory




SEACOR HOLDINGS INC.


By: /s/ William C. Long
Name: William C. Long
Title: Executive Vice President, Chief Legal Officer and Corporate Secretary












[Signature page to Lock-Up Agreement]